Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I in the reply filed on 04/06/22 is acknowledged.
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/22.  New claim 23 has been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shutic (US 2013/0042805A1).
As to claim 1, Shutic discloses (Figs 1-3) a powder coating system, comprising: a spray booth (12), the spray booth comprising a recovery duct (duct 44) for powder overspray, and the recovery duct having a recovery duct inlet (92) and a recovery duct outlet (see Fig 6 arrow to extraction duct 40); a cyclone (32) comprising a powder inlet (36); a suction duct that connects the recovery duct outlet with the powder inlet (36), the recovery duct (44) and the suction duct capable of delimiting a powder overspray flow path from the spray booth to the cyclone (see para [0049-0050] for suction near the plenum 139); and an opening (holes or jets 99 blowing air across the floor connected to air hose 152, see para [0039] and series of baffles and plates over slot 92, see Figs 6-8) for admitting air from an exterior of the powder coating system into the powder overspray flow path. 
As to claim 2, in Shutic the opening is provided in the recovery duct See Figs 6-8). 
Regarding claim 3, Shutic discloses a moveable cover (baffles 140) configured to adjust a size of the opening (see Figs 6, 6A). 
As to claims 4-6 in Shutic the admitted air capable of comprises ambient air (atmospheric air flowing through conveyor slot 54), the ambient air configured to combine with process air that travels from the spray booth to the cyclone via the powder overspray flow path, wherein the ambient air is capable of being added to the process air from the spray booth before the process air flows through the recovery duct outlet and the cyclone is capable of drawing the process air and the ambient air into the powder overspray flow path (see the longitudinal centerline 45 of duct 44).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shutic (US 2013/0042805A1) in view of W091/01207.
As to claim 7, Shutic lacks teaching an enclosure that encloses a portion of an exterior surface of the cyclone, and the enclosure configured to retain a cooling medium in thermal exchange with the exterior surface.   WO’207 discloses (see Fig 5) a cooled cyclone (40) comprising an exterior surface and an interior surface of the body defining a volume for separating the powder from the air (see gas exiting through outlet 52), an enclosure (46) that is separate from the body (see Fig 5 for space 48) and that encloses a portion of the exterior surface of the body (40), the enclosure (46) delimiting an enclosed volume (48) between an interior surface of the enclosure and the exterior surface of the body (40), and the enclosure (46) further comprising a cooling medium inlet, a cooling medium through enclosed volume (48) and a cooling medium outlet (see Fig 5), wherein the enclosure (46) is configured to retain a cooling medium in thermal exchange with the exterior surface of the body (40). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an enclosure that encloses a portion of an exterior surface of the cyclone, and the enclosure configured to retain a cooling medium in thermal exchange with the exterior surface in Shutic to effectively regulate residence time of the particulate and separate the solid particulate from the gas stream depending upon the specific processing requirements as taught by WO’207 (see pages 12-14). 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shutic (US 2013/0042805A1) in view of W091/01207 as applied to claim 7 and further in view of Hoversten et al (US 2014/0216333A1).
Shutic lacks teaching a cyclone with portions pivoting as claimed. However, Hoversten et al teaches (see Figs 6-7 paragraphs[0057-00958]) a cyclone body comprises a first portion and a second portion, wherein the first portion and the second portion are configured to align with each other along a first axis, and wherein the second portion is pivotally attached to the first portion by a joint and the second portion is configured to pivot about the joint between a first position and a second position, and wherein the second portion is configured to align with the first portion (140) along the first axis when the second portion is in the first position, wherein the second portion (142) comprises a powder outlet end that is releasably connectable to a powder receptacle (144) and the powder receptacle is moveable away from the cyclone (140) when the second portion is released from the powder receptacle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a body having a pivotable second portion attached to the first portion as claimed to provide access for an operator to blow off powder from surfaces of the lower portion and the upper portion as taught by Hoversten et al (see claim 33).

Claims 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Kreeger et al (US 4,590,884) teaches a body (12) receiving powder, a filter module (18) with upper portion sealed section (see Fig 2 and column 4, lines 3-12) and a lower conical portion (110). However, a cooled cyclone with an enclosure enclosing the cyclone upper portion wherein the enclosure provided with a cooling medium inlet and a cooling medium outlet for thermal exchanging with the exterior surface of the body is not taught. Diaz (US 5,107,756) discloses (see Figs 1-2 and 4) a body comprising a cyclone upper portion and a conical cyclone lower portion. However, in Diaz a cyclone upper portion is not in a fluid tight manner without enclosing the cyclone lower portion.  Prior art of record does not disclose or suggest a powder coating system, comprising ,among others (see claim 1) a spray booth, a cyclone, a suction duct and an opening as claimed, in combination with or the cyclone comprises: a body configured to receive powder entrained air, the body comprising an exterior surface and an interior surface of the body defining a volume for separating the powder from the air, the body further comprising a cyclone upper portion and a conical cyclone lower portion; and an enclosure that is separate from the body and that encloses the cyclone upper portion in a fluid-tight manner, the enclosure delimiting an enclosed and fluid-tight volume between an interior surface of the enclosure and the exterior surface of the body, the enclosure configured to retain a cooling medium in thermal exchange with the exterior surface of the body, wherein the powder coating system includes one or more of the following features: (a) the enclosure does not enclose the cyclone lower portion; and (b) the enclosure comprises a plurality of panels, the enclosure does not contact the body, and the cyclone lower portion is releasable and separable from the cyclone upper portion so as to be moveable away from the cyclone upper portion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/